          Case 1:20-cv-02376-RA Document 18 Filed 12/23/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/23/2020


 V.W., individually and on behalf of A.H., a
 child with a disability,

                             Plaintiffs,
                                                                No. 20-CV-2376 (RA)
                        v.
                                                                        ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCTION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       This case alleges claims under the Individuals with Disabilities Education Act, Title 20

U.S.C. § 1400 et seq. The parties are hereby ordered to submit a joint letter, no later than

January 12, 2021, indicating whether there is a need for discovery or an initial conference in this

case. If there is no such need, the parties should include in their letter a proposed briefing

schedule for any motions, including motions for summary judgment.

SO ORDERED.

 Dated:    December 23, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
